Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Apr. 27, 2022 are acknowledged and have been fully considered.  Claims 45, 54, 59, 60, 76, 84-96, and 98-101 are now pending and are now under consideration.  Claims 1-44, 46-53, 55-58, 61-75, 77-83, and 97 are cancelled; claim 96 is amended; claims 100 and 101 have been added.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claim 96 under 35 U.S.C. 112(a)/112 1st paragraph, lack of written description, is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 45, 54, 59, 60, 76, 84-96, 98 and 99 under 35 U.S.C. 103(a) are maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 45, 54, 59, 60, 76, 84, 90, 91, 93, and 95 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), and ZHANG (US 2011/0091550; Pub. Apr. 21, 2011).  
Ananthanarayanan Ia discloses hydrogels comprising hyaluronic acid (HA, a first backbone polymer) and heparin (a second backbone polymer), crosslinked using bifunctional PEG-azides (a linking polymer), said hydrogels constructed using click chemistry (abstract).  Ananthanarayanan Ia teaches encapsulation of human embryonic stem cell-derived neural progenitor cells (i.e., neuronal cells) in the hydrogels along with peptide ligands (abstract).  Ananthanarayanan Ia teaches heparin was used to leverage the native growth-factor binding ability of heparin (abstract).  Although Ananthanarayanan Ia strongly suggests the presence of growth factors (i.e., dispersion factors according to par. [0020] of the instant application), Ananthanarayanan Ia does not expressly teach the use of such growth/dispersion factors.  However, Ananthanarayanan Ib disclosed the use of growth factors in the hydrogels in the oral presentation (accompanying abstract #338253) at the AIChE Meeting in Nov. 2013.  Specifically, Ananthanarayanan Ib teaches the use of growth factors to control stem cell fate in vivo (slides #15-#16).  Although Ananthanarayanan does not detail exactly which growth factors were used, it would have been prima facie obvious to one of ordinary skill in the before the date of the invention to have used HGF, GDNF, or Ephrin-B2.  
For example, Zhang discloses methods for promoting the reenervation of CNS lesions by using hydrogels comprising growth factors that function as neural stem cell recruiting factors, neural stem cell differentiation factors, etc. (title; abstract; [0013], [0052]-[0053], [0070], [0072]; Figures; Examples; claims 14-17).  The hydrogels may comprise HA, heparin, and PEG, as well as synthetic peptides ([0022]-[0024], [0059], [0063], [0086] [0096]; Fig. 2; claims 9-11).  Zhang teaches hepatocyte growth factor (HGF) as a neural stem cell recruiting factor ([0052], [0070]) and glial derived neurotropic factor (GDNF) as a neural stem cell differentiation factor ([0013], [0053], [0070]).  Zhang teaches that the addition of heparin can double the release duration of HGF from the hydrogels ([0096]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used known growth factors such as HGF and/or GDNF in the hydrogels disclosed by Ananthanarayanan.  One would have been motivated to do so with the expectation of promoting the recruitment of neural stem cells into the hydrogel and/or to promote differentiation of neural stem cells within or recruited into the hydrogel into neurons and/or glia per Zhang.  Further, it is well within the skill of the ordinary artisan to select known growth factors to improve the functionality of the hydrogel based on the intended use of said hydrogel.  
Regarding claim 54, Zhang exemplifies a hydrogel comprising 80 ng/ml HGF (Example 3).  Moreover, the amount of an active agent (i.e., a growth factor in this case) is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular active agent(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicants are advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.  
Regarding claims 60 and 84, Ananthanarayanan Ib teaches the use of RGD-containing adhesion peptides covalently attached to the hydrogel polymers (slide #7).  
Regarding claim 76, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to prepare a kit for the preparation of the hydrogel disclosed by Ananthanarayanan.  One would have been motivated to do so with the expectation of providing a convenient system for the preparation of the disclosed hydrogel, which would also have the potential for commercial sale.  It would further have been obvious to package at least the linking polymer (the PEG-azide) in a separate container since the artisan recognizes that this polymer is used as the crosslinking agent and one would find it useful to have control over the crosslinking reaction, so that the hydrogel could be constructed, for example, just prior to use.  
Regarding claim 90, Zhang teaches the use of insulin-like growth factor 1 (IGF-1), which is a pro-survival factor according to par. [0148] of the instant application ([0010]-[0011], [0052], [0070]).  
Regarding claim 93, Ananthanarayanan teaches encapsulation of neural progenitor cells (NPCs).  

Claims 45, 54, 59, 60, 76, 84, 86, 87, 90, 91, 93, 95, 96, 98, and 99 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), ZHANG (US 2011/0091550; Pub. Apr. 21, 2011), and any or all of XING (US 2012/0282324; Pub. Nov. 8, 2012), JIA (US 2010/0291045; Pub. Nov. 18, 2010), and ANANTHANARAYANAN II (Ananthanarayanan, B., et al. Biomaterials. (2011), 32(31); 7913-7923; on IDS).  
The teachings of Ananthanarayanan (Ia and Ib) and Zhang are presented supra, and are incorporated herein.  Ananthanarayanan Ia teaches functionalization of the HA with ECM-derived peptide ligands, and Ananthanarayanan Ib teaches the use of RGD-containing adhesion peptides.  Thus, an artisan would find it obvious to use an RGD-containing cell attachment (cell adhesion) peptides.  However, Xing, Jia, and Ananthanarayanan II are cited to further show the obviousness of this feature.  
For example, Xing discloses crosslinked hydrogels for treating nervous system injuries (title; abstract).  The hydrogels comprise a hydrophilic polymer which may be HA and a cell adhesive component, which may be a cell adhesion peptide that is a component of the ECM to promote angiogenesis and neural regeneration ([0068], [0070]).  The hydrogels may be crosslinked using PEG ([0085]).  As the adhesive peptides, Xing teaches RGD-containing ECM peptides with sequences highly similar to that recited in instant claim 85 (e.g., comprising GRGDSP) ([0086]-[0087]).  Xing teaches HA in amounts of about 2-5% for the hydrogels ([0070]), which is considered to read on the instantly claimed weight-to-volume percentage, absent evidence to the contrary.  Since the volume of any given hydrogel will vary with the specific use (e.g., lesion size, patient age/body weight), volume is not typically referred to when describing the amount of polymer used in a hydrogel.  In fact, this is precisely why the amount of a polymer in a hydrogel is typically discussed in terms of a percentage, not a weight to volume percentage.  In other words, percentages are independent of volume (volume being a variable that changes with each specific use of the hydrogel).  Given that Xing teaches a range of HA (%) in the hydrogels as was previously recited in the claim (e.g., claim 97 previously recited an amount of HA between 2-5%), burden is shifted to applicants to show a difference between the amount taught by Xing and the instantly claimed ratio.  
Similarly, Jia discloses hydrogel matrices based on HA (and crosslinked by PEG) for inducing differentiation of stem cells in tissue regeneration applications (title; abstract; [0009], [0012], [0044], [0064]).  Jia teaches the development of HA hydrogels for cell growth and tissue remodeling has been impeded by poor cell attachment.  Protein deposition and cell attachment are thermodynamically unfavorable because of the hydrophilic and polyanionic properties of HA.  To address this issue, Jia teaches covalently immobilizing cell adhesive modules to the hydrogel polymers to enhance cell adhesion and increase the effectiveness of immobilized growth factors ([0067], [0069]).  Like Xing, Jia teaches the use of cell adhesive peptides comprising the GRGDSP domain ([0069]).  
Similarly, Ananthanarayanan II reports on brain matrix-mimetic HA hydrogels functionalized with RGD peptides to facilitate cell adhesion (title; abstract).  Like Xing and Jia, Ananthanarayanan II teaches the use of cell adhesive peptides comprising the GRGDSP domain (p. 5, bottom; [0069]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used RGD peptides as the ECM-derived peptide ligands of Ananthanarayanan.  One would have been motivated to do so with the expectation of facilitating cell adhesion (per Xing, Jia, and Ananthanarayanan II), particularly for a hydrogel based on HA since it is known in the art that deposition and cell attachment are thermodynamically unfavorable because of the hydrophilic and polyanionic properties of HA (per Jia).  In doing so, one would expect to improve cell adhesion and neural regeneration (per Xing).  Further, it is well within the skill of the ordinary artisan to select known cell adhesion peptides and apply them for their known use.  
Regarding claims 86-87, Ananthanarayanan (Ia-Ib) teaches functionalization of the HA with ECM-derived peptide ligands, but does not detail the concentration of peptides used.  However, an artisan would find it obvious to use the RGD-containing cell attachment (cell adhesion) peptides in the claimed concentration ranges.  For instance, Ananthanarayanan II teaches functionalizing the HA with 1mM RGD peptide (p. 5, top; p. 8).  Thus, if an artisan needed guidance as to the amount of cell adhesion RGD peptide to use, one would be guided by the teachings of Ananthanarayanan II.  Moreover, the amount of an active agent (i.e., a cell-adhesion peptide) is clearly a result effective variable that must be determined based on a variety of factors including the type of hydrogel, its intended use, including the type of cells encapsulated therein and the type(s) of cells desired to be recruited into the gel, the route(s) of administration, the particular active agent(s) used, etc., and is routinely optimized by the skilled artisan.  Applicants are advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.  
Regarding claims 98-99, Xing teaches the elastic modulus of the hydrogels ranges from 1-1600 Pa, which spans the range of that of native CNS tissue [0191].  Similarly, Ananthanarayanan II teaches stiffnesses of 50 Pa to 35 kPa, which brackets stiffness ranges previously observed in brain tissue (p. 7, top).  

Claims 45, 54, 59, 60, 76, 84-87, 90, 91, 93, 95, 96, 98, and 99 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), ZHANG (US 2011/0091550; Pub. Apr. 21, 2011), and any or all of XING (US 2012/0282324; Pub. Nov. 8, 2012), JIA (US 2010/0291045; Pub. Nov. 18, 2010), ANANTHANARAYANAN II (Ananthanarayanan, B., et al. Biomaterials. (2011), 32(31); 7913-7923; on IDS), and KOKKOLI (US 2009/0280165; Pub. Nov. 12, 2009; on IDS).  
The teachings of Ananthanarayanan (Ia and Ib), Zhang, Xing, Jia, and Ananthanarayanan II are presented supra, and are incorporated herein.  Regarding claim 85, these references teach linking ECM peptides to hydrogels, said peptides having sequences highly similar to that recited in instant claim 85 (e.g., comprising GRGDSP).  However, the peptides taught by these references lack the N-terminal glycine (G) and serine (S) residues recited in claim 85.  
Kokkoli discloses biologically active compounds that bind [Symbol font/0x61]5β1 integrin (title; abstract).  Kokkoli teaches that control of cell adhesion in the body aids biological processes such as tissue remodeling and healing, and integrin-mediated adhesion to ECM proteins is central to this control ([0003], [0087]).  Kokkoli teaches sequences comprising GSGRGDSP as a preferred integrin-binding sequence ([0007], [0039]; Tables 1-2; claims 12-13).  Kokkoli teaches that these molecules can be used to functionalize hydrogels ([0044], [0060]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used peptides comprising GSGRGDSP as the ECM-derived peptide ligands of Ananthanarayanan.  One would have been motivated to do so with the expectation of facilitating cell adhesion (per Xing, Jia, Ananthanarayanan II, and Kokkoli), particularly for a hydrogel based on HA since it is known in the art that deposition and cell attachment are thermodynamically unfavorable because of the hydrophilic and polyanionic properties of HA (per Jia).  In doing so, one would expect to improve integrin-mediated cell adhesion and neural regeneration and therefore remodeling and healing (per Xing and Kokkoli).  One would have had a high expectation of success since the peptides of Kokkoli comprise the same GRGDSP domain as those of Xing, Jia, and Ananthanarayanan II.  Further, it is well within the skill of the ordinary artisan to select known cell adhesion peptides and apply them for their known use.  

Claims 45, 54, 59, 60, 76, 84, 88-91, 93, 95, and 96 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), ZHANG (US 2011/0091550; Pub. Apr. 21, 2011), and JHA (US 2015/0352156; filed Jan. 16, 2014).  
The teachings of Ananthanarayanan (Ia and Ib) and Zhang are presented supra, and are incorporated herein.  
Regarding claims 88-89, Ananthanarayanan is silent as to the amount of heparin used in the hydrogel.  However, an artisan would find it obvious to use the claimed amount.  
For instance, Jha discloses hydrogel cell matrices to support the growth and differentiation of stem cells (title; abstract).  Jha teaches the hydrogel can include HA, heparin, and a cell adhesion RGD peptide ([0006]-[0008], [0010]-[0012]).  Jha teaches the weight percentage of incorporated heparin is result-effective, the result being the retention of growth factors in the hydrogel ([0020], [0030], [0104]).  Jha teaches from 0.01 weight % to about 1 weight % ([0054]), and exemplifies from 0.01-0.03% heparin in the HA hydrogel Figs. 2D, 12D.  Further, Jha teaches 1-3 wt % HA gels (Table 2).  These teachings overlap or encompass the instantly claimed weight percentages.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an amount of heparin of about 0.03% relative to HA.  One would have been motivated to do so with the expectation of preparing an HA hydrogel having appropriate growth factor retention ability (per Jha).  

Claims 45, 54, 59, 60, 76, 84, and 90-95 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), ZHANG (US 2011/0091550; Pub. Apr. 21, 2011), and STUDER (US 2015/0010514; Pub. Jan. 8, 2015).  
The teachings of Ananthanarayanan (Ia and Ib) and Zhang are presented supra, and are incorporated herein.  Regarding claims 92 and 94, Ananthanarayanan teaches encapsulation of neural progenitor cells (NPCs), but does not teach the other cell types instantly claimed.  However, an artisan would find it obvious to use any of the claimed neuronal cell types.  
For instance, Studer discloses midbrain dopamine (DA) neurons and their progenitor (precursor) cells for engraftment (title; abstract).  Studer teaches there is a need to develop cells useful for treating neurological diseases such as Alzheimer's disease and Parkinson's disease, which are characterized by loss of midbrain DA neurons ([0005]-[0006], [0201]).  Studer teaches methods to generate stem cells into midbrain progenitor (precursor) cells and midbrain dopamine neurons as, inter alia, a treatment to reverse disease or damage of dopamine neurons in a patient by engrafting said cells in vivo to provide neuronal function ([0007], [0010], [0201]; claims 5-10).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used midbrain DA neurons and/or midbrain DA progenitor (precursor) cells in the hydrogels of Ananthanarayanan.  One would have been motivated to do so with the expectation of providing a treatment for neurological diseases such as Alzheimer's disease and Parkinson's disease, which are characterized by loss of midbrain DA neurons (per Studer).  

Claims 45, 54, 59, 60, 76, 84, 90, 91, 93, 95, 100, and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANANTHANARAYANAN Ia (Ananthanarayanan, B., AIChE Meeting Abstract; "Modular Hydrogels Based On Click Chemistry for 3D Stem Cell Encapsulation and Transplantation" #338253; Nov. 4, 2013; on IDS), ANANTHANARAYANAN Ib (Ananthanarayanan, B., AIChE Meeting Oral Presentation; "Hydrogel biomaterials as model matrices for cancer and stem cell engineering" Nov., 2013; on IDS), ZHANG (US 2011/0091550; Pub. Apr. 21, 2011), and ZISCH (Zisch, A. H., et al. Biomaterials (2004), 25; 3245-3257).  
The teachings of Ananthanarayanan (Ia and Ib) and Zhang are presented supra, and are incorporated herein.  
Zhang teaches the use of hepatocyte growth factor (HGF) as a neural stem cell recruiting factor ([0052], [0070]) and glial derived neurotropic factor (GDNF) as a neural stem cell differentiation factor ([0013], [0053], [0070]), and the release of such growth factors is mediated by the heparin component of the hydrogels ([0096]).  However, Zhang does not teach Ephrin-B2.  
Zisch reports on the use of Ephrin-B2 in hydrogels used as implants in tissue repair (title; abstract; p. 3246, 2nd col.; p. 3249, 2nd col.).  Zisch teaches that Ephrin-B2 exerts growth factor-like and that Ephrin-B2 containing hydrogel implants produced an angiogenic effect in vivo (p. 3252, section 3.5; p. 3255, 2nd col.).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pro-angiogenic factor such as Ephrin-B2, along with other known growth factors, such as HGF and GDNF (per Zhang) in the hydrogels of Ananthanarayanan.  One would have been motivated to do so with the expectation of improving angiogenesis in/around the lesions being treated with the hydrogel implants.  Further, it is well within the skill of the ordinary artisan to use a known growth factor for its known activity.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants continue to assert unexpected results, arguing that the claimed factors promote migration by a 5-10 fold extent than other factors (response, pgs. 6-9).  
At the outset, it is noted that there appear to be only two "other factors" to which applicants refer, namely EphB1 and FGF (Fig. 11).  Moreover, there is no evidence that either of these factors would have been expected to promote migration to begin with.  If the migration data are not compared against a factor(s) known to promote migration (i.e., a positive control), how can any such data be considered unexpected?  
Applicants argue that evidence of nonobviousness must be considered (response, pgs. 6-7).  
The examiner has considered applicants' assertion of unexpected results, and has considered all the evidence proffered by applicants.  However, the evidence is insufficient to rebut the strong prima facie case of obviousness that has been established in this case.  
Applicants cite Millennium Pharms., Inc. v. Sandoz Inc., suggesting that the instant case should be viewed the same way as in Millennium (response, pgs. 6-7).  
However, the fact pattern in Millennium is very different than in the instant case.  At issue in Millennium were the properties of a new (and unexpected) chemical compound that was created when Bortezomib was lyophilized with mannitol.  However, in the instant case no such chemical transformation has occurred.  Indeed, applicants are arguing properties of known growth factors (HGF, GDNF, and EFNB2).  These are exactly the same compounds as taught in the prior art.  The MPEP states that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure (i.e., the same growth factors in this case), the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01(II).  Applicants do not dispute that the growth factors taught in the prior art are the same as those instantly claimed.  Thus, they must have the same properties, even if these properties were unknown.  Further, an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  See MPEP § 2112(I).  In response to applicants' argument that applicants have recognized certain properties of the growth factors suggested by the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants argue that the prior art does not teach the claimed growth factors would promote migration away from the hydrogel (response, p. 8).  
However, the prior art does not need to recognize this property in order for a proper finding of obviousness.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  See MPEP § 2144(IV).  
Applicants argue that even if the properties are inherent, they can also be unexpected (response, p. 9).  
While the examiner agrees with this statement, the instant claims are not commensurate in scope with the assertion of unexpected results in any case.  For instance, claim 45 broadly recites a hydrogel cellularized with ANY type of cell, with the recited cells only required to be "responsive" to the recited factors.  This broad recitation does not require any particular cell type, and does not define the required response.  The claim therefore embraces ANY response, such as (but not limited to) cell differentiation, cell recruitment, or a change in cell metabolism, gene expression, or protein binding by the cell.  It therefore follows that the claim embraces many different types of cells as well for example (e.g., cardiac progenitor cells, epithelial and endothelial cells, which are responsive to HGF; spermatogonia, which are responsive to GDNF, etc.).  See also pars. [0064] and [0158] of the instant published application, which provide a laundry list of various stem cell types.  However, applicants' assertion of unexpected results is limited to a specific effect on a very specific cell type (midbrain dopaminergic neurons).  Thus, claim 45 is clearly not commensurate in scope with applicants' assertion of unexpected results, which cannot be extrapolated to any type of cell, even if the cells must be "responsive" to the recited factors.  

Summary/Conclusion
Claims 45, 54, 59, 60, 76, 84-96, and 98-101 are rejected; claims 1-44, 46-53, 55-58, 61-75, 77-83, and 97 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658